 
Exhibit 10.1


Purchase Contract


Party A (Purchaser): Xingtai Longhai Steel Wire Ltd.
Party B (Seller): Xingtai Longhai Steel Group Ltd.


Concerning the purchase of steel billet, both parties friendly agree on a fair
and free basis to the terms below:


1.
Contract objective: Steel Billet

2.
Quality: GB700-99, YB2011-83

3.
Quantity: will be based on Party A market demand

4.
Payment terms and price: Based on Party A’s estimated monthly billet
consumption, as well as on the same product model market price at the beginning
of the month, Part A will pay party B with purchase order on terms. The closing
price will be set as the weighted average of prior 10 days sales prices of
identical product less a 10 rmb per ton discount (as wholesale price).

5.
Delivery place: Party A raw material warehouse

6.
Both parties right and obligation:

 
a.
Party B will guarantee Party A has the exclusive priority right to purchase
billet needed, if due to repair or other unforeseen reasons Party B cannot meet
Party A’s demand quantities, Party B shall notify Party A in advance so they can
properly schedule the purchase.

 
b.
Party B will produce Party A’s order according its product model, Party A should
notify Party B on the 25th of every month next month production product model.

 
c.
Party B will be responsible for the delivery to Party A’s raw material
warehouse, and the delivery fee will be the responsibility of Party B.



Party A (Purchaser): Xingtai Longhai Steel Wire Ltd.


Party B (Seller): Xingtai Longhai Steel Group Ltd.


Oct 1, 2008

 
 

--------------------------------------------------------------------------------

 